In an accounting proceeding, decree of the Queens County Surrogate’s Court, sustaining objections to the account of the administratrix and disallowing her claim as an individual to all of the estate on the ground that decedent and herself agreed that the property held in his name was to be regarded as joint property, with the survivor to take all, insofar as appealed from, unanimously affirmed, with costs to respondent, payable out of the estate. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.